
	
		II
		112th CONGRESS
		1st Session
		S. 196
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to provide for participation in the Exchange of the President, Vice President,
		  Members of Congress, political appointees, and congressional
		  staff.
	
	
		1.Participation of President,
			 Vice President, Members of Congress, political appointees, and Congressional
			 staff in the exchange
			(a)In
			 generalSection 1312(d)(3)(D) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended to read as
			 follows:
				
					(D)President, Vice
				President, political appointees, Members of Congress, and Congressional staff
				in the exchange
						(i)In
				generalNotwithstanding chapter 89 of title 5, United States
				Code, or any provision of this title—
							(I)the President, the
				Vice President, each political appointee, each Member of Congress, and each
				Congressional employee shall be treated as a qualified individual entitled to
				the right under this paragraph to enroll in a qualified health plan in the
				individual market offered through an Exchange in the State in which the
				individual resides; and
							(II)any employer
				contribution under such chapter on behalf of the President, the Vice President,
				any political appointee, any Member of Congress, and any Congressional employee
				may be paid only to the issuer of a qualified health plan in which the
				individual enrolled through such Exchange and not to the issuer of a plan
				offered through the Federal employees health benefit program under such
				chapter.
							(ii)Payments by
				Federal governmentThe Secretary, in consultation with the
				Director of the Office of Personnel Management, shall establish procedures
				under which—
							(I)the employer
				contributions under such chapter on behalf of the President, the Vice
				President, each political appointee, each Member of Congress, and each
				Congressional employee are determined and actuarially adjusted for individual
				or family coverage, rating areas, and age (in accordance with clauses (i)
				through (iii) of section 2701(a)(1)(A) of the Public Health Service Act);
				and
							(II)the employer
				contributions may be made directly to an Exchange for payment to an
				issuer.
							(iii)Political
				appointeeIn this subparagraph, the term political
				appointee means any individual who—
							(I)is employed in a
				position described under sections 5312 through 5316 of title 5, United States
				Code, (relating to the Executive Schedule);
							(II)is a limited term
				appointee, limited emergency appointee, or noncareer appointee in the Senior
				Executive Service, as defined under paragraphs (5), (6), and (7), respectively,
				of section 3132(a) of title 5, United States Code; or
							(III)is employed in a
				position in the executive branch of the Government of a confidential or
				policy-determining character under schedule C of subpart C of part 213 of title
				5 of the Code of Federal Regulations.
							(iv)Congressional
				employeeIn this
				subparagraph, the term Congressional employee means an employee
				whose pay is disbursed by the Secretary of the Senate or the Chief
				Administrative Officer of the House of
				Representatives.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the Patient Protection and Affordable Care Act.
			
